DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: while it is generally understood that each part of the cradle is not fixed to both grippers (at least not directly), the respective relationship of one cradle to one gripper could be made more apparent.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ospitaletto (FR 1,253,636 A) in view of Mack (US Patent No. 10,343,261 B2) and Hale et al. US Pub. No. 20160178343 A1).
(Claims 1, 3 and 4) Ospitaletto discloses a perforating apparatus (Figs. 1-3) for a cylindrical workpiece (Figs. 3, 5).  The perforating apparatus includes a cradle (annotated Fig. 6 below) having a center (0) and a groove (annotated Fig. 6 below) extending in one direction horizontally from one end to another end (Figs. 1-3, 6, 7).  A cutting tool (drill) extending in the vertical direction, the drill having a drill bit that extends is disposed vertically above the groove (A1 - but also could be A2 or A3 depending on frame of reference).  The cradle includes both: (a) a horizontal reference surface, which extends along a horizontal plane that is perpendicular to the vertical direction in which the drill is movable; and (b) the groove, which has inclined surfaces extending from the horizontal reference surface toward the center of the cradle, that extends from the one end to the other end of the cradle (annotated Fig. 6 below).  The inclined 

    PNG
    media_image1.png
    320
    868
    media_image1.png
    Greyscale
 
  A chuck (21’) has a pair of opposing grippers (V-shaped notches on chuck 21’) that are movable toward each other in a horizontal direction perpendicular to the direction in which the groove extends, and the pair of grippers are movable symmetrically with respect to a rotation axis (0) of the cutting tool (Fig. 6; translation at page 5).  Each of the grippers have a pair of vertically symmetric inclined surfaces expanding upwards and downwards (Fig. 6).  While Ospitaletto discloses a drill for drilling and boring and a drill bit would appear inherent to complete such tasks, the reference only speaks to tools in the drill and does not explicitly refer to a drill bit.  Also, the Ospitaletto reference does not explicitly disclose a stopper provided at the one end of the groove and a detector working with a controller as claimed.
Mack discloses a stopper (20) at one end of a groove between jaws of a chuck (Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Ospitaletto with a stopper as taught by Mack in order to quickly locate a workpiece in a set position relative the cradle and grippers.
Hale et al. (“Hale”) discloses a drill (40) and vertically extending from the drill (Fig. 4).  The drill is movable vertically (Z-axis) as well as in two directions perpendicular to the vertical 
(Claim 2) The modified apparatus of Ospitaletto includes a stopper having a wall surface perpendicular to the direction in which the groove extends (Mack Figs. 1, 3).
(Claim 5) When observed from the direction in which the groove extends (Ospitaletto Fig. 6), the contour shape of the groove is at least a part of a V-shape (vertically extending walls).
(Claim 6) When observed from a longitudinal direction of the groove (Ospitaletto Fig. 6), the pair of the inclined surfaces of each of the grippers is V-shaped.
(Claim 7) The cradle is divided into two parts with the groove in between, and each part of the cradle is fixed to each gripper of the pair of opposing grippers (Ospitaletto Fig. 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722